PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZOUBEIRI et al.
Application No. 16/453,638
Filed: 26 Jun 2019
For: CREATION AND EXECUTION OF CUSTOMISED CODE FOR A DATA PROCESSING PLATFORM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(e), filed July 16, 2020, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for the benefit of priority to foreign Great Britain Patent Application No. 1716173.8, filed October 4, 2017.

The petition is GRANTED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period.

On July 16, 2020, an ADS was received which identifies the foreign application for which priority is claimed by application number, country and filing date. The required petition fee of $2000.00 was received with the petition.  Lastly, petitioner has provided an adequate statement of unintentional delay. 

The certified copy of the foreign application was received March 2, 2021.

All of the above requirements having been satisfied, the late claim for priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.
	
The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR 1.55(e) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, all other requirements under 35 U.S.C. § 119(a)-(d) or (f), or 35 USC 365 (a) or (b), and 37 CFR 1.55(a)(1) must be met.  Similarly, the fact that the corrected Filing Receipt accompanying this decision on petition includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed application noted thereon.  Accordingly, the examiner will, in due course, consider this benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

The issue fee in this case was paid on October 13, 2020.  Therefore, the printing of the patent may have progressed to the point where the claim for priority will not be included on the front page of the Letters Patent.  Petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323, along with the required fee.  See MPEP § 213.04.
	
This application is being referred to the Office of Data Management (ODM) for processing into a patent.

Any inquiries directly pertaining to this decision may be directed to the undersigned at (571) 272-3206.  All other inquiries relating to status may be directed to ODM at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET